Citation Nr: 1726272	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for a right hand disability, to include as secondary to a service-connected low back disability.

3.  Entitlement to service connection for a left hand disability, to include as secondary to a service-connected low back disability.

4.  Entitlement to an increased initial rating for a lumbar spine disability, rated as 10 percent disabling prior to September 24, 2013, as 40 percent disabling prior to January 15, 2014, and as 10 percent disabling since January 15, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 
INTRODUCTION

The Veteran had active service from March 1956 to May 1960 and from October 1961 to September 1962.  He also had additional service in the Air Force Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2010, the Veteran appeared at a hearing before the RO.  A transcript of that hearing is of record.

In August 2013 and August 2014, the Board remanded for additional development.  The matter has now returned to the Board.  The Board notes that in August 2014, the issue of entitlement to an increased initial rating for a lumbar spine disability was remanded for the issuance of a statement of the case (SOC).  An SOC was issued to the Veteran in March 2017.  While the Veteran argues in June 2017 correspondence that the SOC had been sent to the incorrect address on file despite his notice of change of address earlier in March 2017, the Board notes that in May 2017, the Veteran submitted his disagreement with the March 2017 SOC on a "Notice of Disagreement" form with an attached statement.  Therefore, this May 2017 correspondence can be construed as a timely "in lieu of" Form 9, and the issue of entitlement to an increased initial rating for a lumbar spine disability has been added as an issue on appeal.    

A January 2017 rating decision granted service connection for the conditions of the left and right hips, and left foot, previously part of this appeal.  Therefore, these issues are no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it had been unclear from the record whether the Veteran had an outstanding request for a hearing before the Board on the claims on appeal, the Veteran's representative was contacted to clarify this.  The first general request for a Board hearing was made in a December 2009 substantive appeal.  The next request was made in an October 2010 substantive appeal for a Board hearing in Washington, DC.  The following day in October 2010 the Veteran withdrew his request "to personally attend a BVA hearing in Wash, DC."  In February 2011, a VA decision review officer (DRO) certified in a certification of appeal that the Veteran had requested a "BVA Travel Board" hearing, but that it had not been held.  This matter was clarified on June 27, 2017 by the receipt of the Veteran's motion for remand (Motion), which confirmed the Veteran's prior request for a hearing, now in the form of a video conference hearing at the Columbia, South Carolina RO.

As the Veteran has not yet been afforded an opportunity for a hearing before the Board, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Schedule the Veteran for a Board hearing in connection with this appeal to be held via videoconference from the RO in Columbia, South Carolina.  Notice of this hearing must be sent to the most recent address of record, as reflected in the March 2017 correspondence to VA from the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


